By Mr. Justice Thornon :
This was a trial in the Circuit Court of Tuska-loosa county, of a case brought before it by certiorari, from a Justice of the Peace. The statement of the plaintiff was, that the defendant owed him fifty dollars, for work and labor done, &c. at his, the defendant’s special instance and request; and upon non-assumpsit plead, an issue was joined. A bill of exceptions was signed at the trial, on which error is assigned in this Court. Upon an examination of the bill of exceptions, it is apparent to my mind, that the only question which could have arisen, was, whether the balance of an account for services rendered, reduced below fifty dollars, by credits, could be recovered by warrant from a Justice of the Peace; and not,, whether a warrant would lie for the breach of a contract to perform service, of greater value than fifty dollars. With reference to the question first mentioned, which alone grew out of the testimony stated, the Court charged the jury, that as the amount of the account for service performed, was originally more than fifty dollars, the plaintiff ought not to recover, even though by credits, which he offered to prove, the amount had been reduced below that sum. Now, that question had been differently settled by the decision of this Court, in the case of King and Dougherty;a upon the authority of which, this judgment must be reversed, and the cause remanded.

 2 Stew't, 487.